Mr. John P. Proctor, CPA State Auditor 1660 Lincoln Street, Suite 2410 Denver, Colorado  80203
Dear Mr. Proctor:
QUESTION PRESENTED AND CONCLUSION
This is my informal opinion in regard to the question which you have asked:
When the Governor resides in the Executive Residence without cost to him, is there a violation of 24-9-101, C.R.S. 1973, the section which provides for the Governor's compensation?
     It is my opinion that Section 24-9-101, C.R.S. 1973, has not been violated by the Governor's use of the Executive Residence.
ANALYSIS
Article V, section 30 of the Constitution of Colorado states that the Governor's salary shall be fixed by the Legislature. Pursuant to the above constitutional provision, the Legislature has enacted 24-9-101
which reads, in part, as follows:
     The following state officials shall receive annual salaries and allowances payable monthly, as follows: (a) Governor, forty thousand dollars; . . .
The Legislature has also made annual appropriations for the maintenance of the Executive Residence. In 1974, the Legislature appropriated $88,325 for the Executive Residence, H.B. 1200, Part IV(1)(A) (1974 Session Laws).
In enacting a statute, it must be presumed that: (a) Compliance with the constitutions of the State of Colorado and the United States is intended; and (b) The entire statute is intended to be effective,2-4-201(a) and 2-4-201(b), C.R.S. 1973.
In determining whether an act of the General Assembly is constitutional, a court presumes that it was passed with full knowledge of all existing law dealing with the same subject. In re Questions Submitted by UnitedStates District Court, 179 Colo. 270, 499 P.2d 1169 (1972). To find that cost-free use of the Executive Residence violated 24-9-101, C.R.S. 1973, we would have to find that the General Assembly did not know of the existence of Section 24-9-101. Furthermore, there is case law holding specifically that use of an Executive Residence does not violate a statute setting a maximum limit for a governor's compensation, Fergus v. Russell, 110 N.E. 130, 270 Ill. 304 (1915).
SUMMARY
Provision of an executive residence for the use of the governor does not violate the statute setting the governor's compensation.

                              Very truly yours,
                              J.D. MacFARLANE
                              Attorney General
                              SINCE ITS ISSUANCE THIS
                              OPINION LETTER WAS ADOPTED
                              AS A FORMAL OPINION OF THE
                              ATTORNEY GENERAL BY ATTORNEY
                              GENERAL J.D. MacFARLANE
GOVERNOR
SALARIES

C.R.S. 1973, 24-9-101 C.R.S. 1973, 2-4-201
Colo. Const. art. V, § 30
LEGISLATIVE BRANCH Auditor, Office of State EXECUTIVE BRANCH Governor, Office of
Provision of an executive residence for the use of the governor does not violate the statute setting the governor's compensation.